

116 HR 5883 IH: To amend the Internal Revenue Code of 1986 to provide for an increased credit for carbon oxide sequestration for direct air capture facilities, and for other purposes.
U.S. House of Representatives
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5883IN THE HOUSE OF REPRESENTATIVESFebruary 12, 2020Mr. Schweikert (for himself and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for an increased credit for carbon oxide sequestration for direct air capture facilities, and for other purposes.1.Increase in credit for carbon oxide sequestration for direct air capture facilities(a)Increase in applicable dollar amount for direct air capture facilitiesSection 45Q(b)(1)(A) of the Internal Revenue Code of 1986 is amended—(1)in clause (i)(I) and (ii)(I), by inserting ($62.50 in the case of a direct air capture facility) after $50, and(2)in clause (i)(II) and (ii)(II), by inserting ($43.75 in the case of a direct air capture facility) after $35.(b)Repeal of placed-in-Service deadline; decrease in capture requirements for direct air capture facilitiesSection 45Q(d) of the Internal Revenue Code of 1986 is amended to read as follows:(d)Qualified facilityFor purposes of this section, the term qualified facility means any industrial facility or direct air capture facility which captures—(1)in the case of a facility which emits not more than 500,000 metric tons of carbon oxide into the atmosphere during the taxable year, not less than 25,000 metric tons of qualified carbon oxide during the taxable year which is utilized in a manner described in subsection (f)(5),(2)in the case of an electricity generating facility which is not described in subparagraph (A), not less than 500,000 metric tons of qualified carbon oxide during the taxable year, or(3)in the case of a direct air capture facility or any facility not described in subparagraph (A) or (B), not less than 50,000 metric tons of qualified carbon oxide during the taxable year..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020. 